DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 09/07/2022.  Claims 1-17 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1).

Claim 1, Kong teaches:
A method for determining a location of one or more mobile communication devices in a wireless system (Kong, Col. 1, Lines 30-36, The mobile stations (MS) and the base stations (BS) are all communications devices.), the method comprising:
receiving reference signals from a mobile communication device (Kong, Col. 6, Lines 21-23, The signal to interference ratios (SIR) and time differences of arrival (TDOA) are equivalent to reference signals of the available signals, because they are calculated based on pilot signals received by the MS and represent the pilot signals that are received by the MS (see Kong, Col. 3, Lines 53-59).) among a plurality of mobile communication devices (Kong, Col. 2, Lines 60-67, There may be a plurality of MSs that share a common channel.) via a stationary location management unit (Kong, Col. 6, Lines 21-23, Each BS is a stationary location management unit capable of determining the location of each MS.) physically containing two or more co-located signal processing receiver channels (Kong, Col. 2, Lines 60-67, The BSs and MSs may utilize a plurality of channels for measuring the distance between a base station and a mobile station.  Additionally, the mobile station is capable of receiving signals that are time synchronized from a plurality of adjacent base stations, and each pilot signal from each base station also represents a co-located channel (see Kong, Col. 1, Lines 63-67).  Because the channels enable channel data to be transmitted and received, the channels are physically contained with each communicating device, e.g. the BS and the MS, and are functionally equivalent to a signal processing receiver channel.  For example, received channel data is used to calculate SIRs and TDOAs for estimating the location of the MS (see Kong, Col. 6, Lines 11-23).), wherein the two or more co-located signal processing receiver channels (Kong, Figs. 2A-3B, The Figures are examples of hardware required by the MS to perform the reception, processing, and transmission of signals.  The controllers of each embodiment, e.g. Fig. 2A: 219, are configured to process data received at the MS (see Kong, Col. 5, Lines 64-67 through Col. 6, Lines 1-2).  It would have been obvious to one of ordinary skill in the art for the controller to have the required software/programming to enable the controller to process the signals.  Additionally, because the base stations also have the capabilities of estimating the MS location (see Kong, Col. 6, Lines 21-23), it would have been obvious to one of ordinary skill in the art for the BS to also have the hardware and software required to transmit, receive, and process signals to and from the MS.) are time synchronized with each other (Kong, Col. 1, Lines 63-67) by an external synchronization source producing a time synchronization signal shared between the two or more co-located signal processing receiver channels (Kong, Col. 1, Lines 49-51, The Global Positioning System is an external synchronization source, wherein a GPS signal is functionally equivalent to a time synchronization signal, and the channels used between the base stations (BS) and the mobile station (MS) include two or more co-located channels (see Kong, Col. 2, Lines 64-67).), and wherein the location of the location management unit is known in advance (Kong, Fig. 1, Col. 3, Lines 7-10, The locations of the BSs are represented by the geographical model of Fig. 1, wherein each serving BS serves an area represented by a hexagonal shape.); 
utilizing the received reference signals to calculate the location of the at least one mobile communication device among the plurality of mobile communication devices (Kong, Col. 4, Lines 63-67, Based on the distance between the mobile station and the base station, the relative positions of the mobile stations with respect to the base stations may be determined.).
Kong does not specifically teach:
A plurality of geographically distributed mobile communication devices.
As per the limitation of geographically distributed, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the plurality of MSs that share a channel (see Kong, Col. 2, Lines 60-67) to be geographically distributed by modifying the locations of the MSs.  The plurality of MSs of the system can either be in the same location or in different locations.  Thus, one of ordinary skill in the art would recognize that the MSs are capable of being located in different locations, i.e. geographically distributed, thus requiring the system of Kong to determine the location of the plurality of MSs.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.

Claim 4, Kong further teaches:
The two or more co-located signal processing receiver channels are synchronized within a standard deviation of a predetermined time based on a desired accuracy of the location for the wireless system (Kong, Col. 3, Lines 41-45, The TDOA of two BS synchronized signals is used, wherein the time difference represents a difference that is within a standard deviation of a predetermined time.).

Claim 7, Kong further teaches:
The reference signals are received from antenna of the plurality of geographically distributed mobile communication devices (Kong, Figs. 2A-3B, Col. 4, Lines 54-61, An SIR distribution of a pilot signal with an SIR greater than an SIR threshold directed from a base station should be detected using all factors except for fading varying a pilot SIR, including the PN offset and TDOA of the pilot signal, the position and antenna height of the BS, the direction and beam width of a sector antenna in the case of the sector antenna (geographically distributed antenna).  It is also noted that all embodiments of the MS in Figs. 2A-3B include an antenna.).

Claim 12, Kong further teaches:
The time synchronization signal is derived from one or more of a global positioning system (GPS) and a global navigation satellite system (GNSS) (Kong, Col. 1, Lines 49-51).

Claim 17, Kong teaches:
The two or more physically co-located signal processing receiver channels each include a radio frequency down converter (Kong, Col. 5, Lines 51-54), and a location processor (Kong, Col. 5, Lines 66-67 through Col. 6, Lines 1-2, It would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the RF components, e.g. including the down converting and the processor, of the MS receiver for all devices in the system, as a matter of engineering choice.  Such a modification would ensure that all devices communicating within the system are capable of communicating with each other, and would thus ensure the system operates for its intended function.  See MPEP 2144.04.).
Kong does not explicitly teach:
A radio frequency front end.
However, it would have been obvious to one of ordinary skill in the art for the RF module 211 in combination with the antenna to be functionally equivalent to a radio frequency front end (see Kong, Fig. 2A: 211).  A radio frequency front end is interpreted as hardware components used for optimizing signal reception.  It is further noted that an radio frequency front end is consistent with the Applicant’s RFE 2806 (see Applicant’s specification, Paragraph [0524] and Fig. 28: 2806).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Mia et al. (U.S. 7,974,627 B2).

Claim 2, Kong teaches:
Two or more co-located signal processing receiver channels (Kong, Col. 3, Lines 8-10).
Kong does not specifically teach:
Each of the two or more co-located signal processing receiver channels comprise a location management unit card or a small cell.
Mia teaches:
A location management unit card or a small cell (Mia, Col. 5, Lines 15-18, The wireless communication network uses specialized receives that may be geographically distributed over the area, which is functionally equivalent to a unit card or small cell.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Kong by integrating the teaching of radio access technology as taught by Mia.
The motivation would be to provide a method for precisely estimating the location of multi mode mobile devices (Mia, Col. 2, Lines 4-18).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of De Freese et al. (U.S. 5,564,025).

Claim 3, Kong does not specifically teach:
Each of the two or more co-located signal processing receiver channels are integrated with the same rack mount system.
De Freese teaches:
Each of the two or more co-located channels are integrated with the same rack mount system (De Freese, Col. 4, Lines 62-67 through Col. 5, Lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Kong by mounting the base station radio terminals in a rack as taught by De Freese.
The motivation would be to ensure mutual timing and data exchange (see De Freese, Col. 5, Lines 20-25).

Claim 8, Kong does not specifically teach:
The reference signals are received from a shared group of antennae in communication with the two or more co-located signal processing receiver channels.
De Freese teaches:
A shared group of antennae (De Freese, Col. 4, Lines 62-67 through Col. 5, Lines 1-2, Each base station contains a plurality of antennae, each plurality representing a shared group of antennae.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Kong by mounting the base station radio terminals in a rack as taught by De Freese.
The motivation would be to ensure mutual timing and data exchange (see De Freese, Col. 5, Lines 20-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Guilford (U.S. 2007/0053340 A1).

Claim 5, Kong does not specifically teach:
The predetermined time is 10 ns or less.
Guilford teaches:
The predetermined time is 10 ns or less (Guilford, Paragraphs [0024] and [0026], The system can determine if there is a time synchronization error of 10 ns and generate time adjustments of 5 ns.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Kong by integrating the teaching of time adjustments as taught by Guilford.
The motivation would be to accurately synchronize locating units (see Guilford, Paragraph [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Allegri et al. (U.S. 2012/0232367 A1).

Claim 6, Kong does not specifically teach:
	The step of utilizing includes utilizing one or more line of position (LOP).
Allegri teaches:
The step of utilizing includes utilizing one or more line of position (LOP) (Allegri, Paragraph [0081], The location can be calculated based on the principle of the time difference between the receipt of signals from a pair of radio transmitters at a given constant time difference can be represented by a hyperbolic line of position.).
Therefore, it would have been obvious to one of ordinary skill in the art to integrate the teaching of a line of position as taught by Allegri into the system of Kong.
The motivation would be to provide secure data transmission in wireless networks with user device location accuracy (see Allegri, Paragraph [0008]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Lin et al. (U.S. 2013/0237260 A1).

Claim 9, Kong does not specifically teach:
The location management unit or an antenna servicing the location management unit is co-located with a WiFi device.
Lin teaches:
The location management unit or an antenna servicing the location management unit is co-located with a WiFi device (Lin, Paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Kong by integrating the teaching of a UE with both an antenna for operating in LTE mode and WiFi mode as taught by Lin.
The motivation would be to provide a device for suppression of transmission noise (see Lin, Paragraph [0039).

Claim 10, Kong in view of Lin further teaches:
The location management unit shares a power source with the WiFi device (Lin, Paragraph [0039], Both antennas operate within the same device, thus one of ordinary skill in the art would recognize that the device has a power source to operate both antennas.  In the combination of Kong in view of Lin, the LTE module is interpretable as a location management unit.).

Claim 11, Kong in view of Lin further teaches:
The antenna servicing the location management unit shares a power source with the WiFi device (Lin, Paragraph [0039], Both antennas operate within the same device, thus one of ordinary skill in the art would recognize that the device has a power source to operate both antennas.  In the combination of Kong in view of Lin, the LTE module is interpretable as a location management unit.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Wolf et al. (U.S. 2012/0182180 A1).

Claim 13, Kong does not specifically teach:
The time synchronization signal is a pulse per second signal (PPS).
Wolf teaches:
The time synchronization signal is a pulse per second signal (PPS) (Wolf, Paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kong by integrating the teaching of a pulse per second synchronization, as taught by Wolf.
The motivation would be to utilize an accurate clock source for short and long term signal stability (see Wolf, Paragraph [0081]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (U.S. 6,275,186 B1) in view of Song et al. (U.S. 2013/0244653 A1).

Claim 14, Kong does not specifically teach:
The time synchronization signal is derived from a packet-switched network.
Song teaches:
The time synchronization signal is derived from a packet-switched network (Song, Paragraph [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Kong by integrating the teaching of a backhaul synchronization option over packet-switched data networks paired with a mobile device assisted synchronization, as taught by Song.
The motivation would be to utilize a combination of synchronization techniques to yield a predictably accurate synchronization (see Song, Paragraph [0114]).

Claim 15, Kong in view of Song further teaches:
The time synchronization signal is a network time protocol (NTP) signal (Song, Paragraph [0114]).

Claim 16, Kong in view of Song further teaches:
The time synchronization signal is a precision time protocol (PTP) signal (Song, Paragraph [0114]).

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument regarding the SIRs and the TDOAs not being signals, but mathematical results/quantities, the Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art.  Kong discloses that an MS calculates SIRs and TDOAs in order to estimate its own location (see Kong, Col. 6, Lines 21-22) but also discloses that the SIRs and TDOAs may be supplied to a reverse transmitter for the BS to estimate the MS location (see Kong, Col. 6, Lines 22-23).  Therefore, as presented in the rejection above, the SIRs and TDOAs given to the BS via the reverse transmitter to determine the MS location is functionally equivalent to the claimed reference signals from a mobile communication device, i.e. the MS.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art for the BS to include necessary hardware in order to effectively receive signals transmitted to it from the MS, e.g. via the reverse transmitter (see Kong, Col. 6, Lines 21-23).  Such a modification would ensure the ability of the BS and the MS to communicate in both directions.  
Additionally, Applicant’s argument that it would not be possible to utilize the MSs as fixed location devices, the Examiner respectfully disagrees with the relevance to the rejection.  The location of the MSs may be determined by the MSs themselves or by the BSs (see Kong, Col. 6, Lines 21-23).  Furthermore, Applicant’s claimed “receiving reference signals” and “two or more co-located signal processing receiver channels” are claimed separately because the claims do not provide a nexus between the received reference signals and the processing receiver channels.  Claim 1, as currently amended, recites the reception of reference signals via a stationary location management unit.  Claim 1 then recites that the stationary location management unit physically contains two or more co-located signal processing receiver channels.  Claim 1 then recites utilizing the received reference signals to calculate a location of the at least one mobile communication device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683